Exhibit 10.1

CEO Bonus Plan

Bonus Calculation

The Chief Executive Officer (“CEO”) of Websense, Inc. (the “Company”) will be
eligible for a target bonus of 100% of his annual salary. This bonus is based
upon the Company meeting its Billings and/or Operating Income objectives
determined by the Company’s Board of Directors or its Compensation Committee
near the beginning of each fiscal year.

One-half of the bonus (50%) is earned if the Company meets its annual Billings
objective and one-half is earned if the Company achieves its annual Operating
Income objective. Achievement of at least 90% of a goal is required for any
payment of the portion of the CEO’s bonus that is based on achievement by the
Company of that goal. Should the Company achieve 90% of its Billings or
Operating Income goals, bonuses for that plan goal will be paid at half of the
target payment for that goal. Should the Company achieve 110% of its Billings or
Operating Income goals, bonuses for that plan goal shall be paid at 1.5 times
what the CEO would have been paid on target for that goal. Bonuses are prorated
for goal achievement between 90% - 110%.

Eligibility

The CEO must be a current employee on the last day of the fiscal year to be
eligible to receive a bonus. Bonus amounts are based upon actual base salary
paid during the period, exclusive of other payments or bonuses.

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.